TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00376-CR


NO. 03-00-00377-CR


NO. 03-00-00378-CR






Jose Antonio Rivera, Appellant



&


Martin Hernandez, Appellant



&



Marcos Antonio Hernandez, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY


NOS. 00-1410-1, 00-1402-1 & 00-1409-1


HONORABLE KEVIN HENDERSON, JUDGE PRESIDING






Appellants Jose Antonio Rivera, Martin Hernandez, and Marcos Antonio Hernandez
pleaded guilty to evading arrest.  See Tex. Penal Code Ann. § 38.04 (West Supp. 2001).  The court
adjudged them guilty and sentenced each to incarceration for thirty days.

Appellants' retained attorney did not file a brief on appeal.  Neither counsel nor
appellants appeared at the hearing ordered by this Court pursuant to Texas Rule of Appellate
Procedure 38.8(b)(2).  Under the circumstances, we conclude that appellants either no longer desire
to prosecute the appeals or have failed to make the necessary arrangements for filing a brief.  See
Tex. R. App. P. 38.8(b)(4).

We have reviewed the appellate record and find no fundamental error that should be
considered in the interest of justice.  The judgments of conviction are affirmed.



				__________________________________________

				Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed:   June 29, 2001

Do Not Publish